DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/30/2021.
Claims 2, 9, 16 have been cancelled. Claims 1, 3 – 8, 10 – 15, 17 – 20 are renumbered as 1 – 17 respectively.
Terminal Disclaimer
The terminal disclaimer filed on 06/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,394,859 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system for processing time related geospartial data from one or more data sources including the teaching of “generate one or more second multi-dimensional tiles based at least in part on the plurality of first multi-dimensional tiles, the one or more second multi-dimensional tiles corresponding to the temporal dimension associated with a second temporal width; and store the one or more second multi-dimensional tiles in the storage for retrieval by the client device: wherein the first temporal width, is smaller than the second temporal width”, taken 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are the closest arts:
Iwuchukwu (U.S. 2011/0207446 A1) discloses a method, system for generating tiles for roadmap based on request. Iwuchukwu does not teach generate one or more second multi-dimensional tiles based at least in part on the plurality of first multi-dimensional tiles, the one or more second multi-dimensional tiles corresponding to the temporal dimension associated with a second temporal width; and store the one or more second multi-dimensional tiles in the storage for retrieval by the client device: wherein the first temporal width, is smaller than the second temporal width.
VanderLugt Kyle (U.S. 2018/0276880 A1) discloses a method, system comprising a map layer for earthquake wherein the map show the location, zoom level and time, but not disclose generate one or more second multi-dimensional tiles based at least in part on the plurality of first multi-dimensional tiles, the one or more second multi-dimensional tiles corresponding to the temporal dimension associated with a second temporal width; and store the one or more second multi-dimensional tiles in the storage for retrieval by the client device: wherein the first temporal width, is smaller than the second temporal width.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161